Citation Nr: 1101069	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  03-23 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected right shoulder thoracic outlet syndrome (TOC) currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for service-
connected left shoulder TOC currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from April to September 1960 
and February 1963 to February 1983.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Veteran, his spouse and his representative presented evidence 
and testimony at a June 2005 hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  In a November 2005 
decision, the Board remanded the claims for further evidentiary 
and procedural development.  In a September 2007 decision, the 
Board denied disability ratings in excess of 20 percent for 
service-connected right shoulder TOC and 10 percent for service-
connected left shoulder TOC.  The Veteran perfected an appeal to 
the Court of Appeals for Veterans Claims (Court). 

In a March 2009 Order, the Court remanded the claims to the 
Board.  In June 2009, the Board remanded the claim for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

A remand is required in this case.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  

In an October 2010 statement, the Veteran reported that he wished 
VA to obtain medical records from the VAMC in Oklahoma City from 
May 2009 to the present.  He indicated that he has had continued 
treatment at that facility for both shoulder conditions.  VA 
records in the file are most recently dated in May 2009.  

Because VA is on notice that there are VA records that may be 
applicable to the Veteran's claim and because these records may 
be of use in deciding the claim, these records are relevant and 
must be obtained and associated with the claims file.  38 C.F.R. 
§ 3.159(c)(1) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Take reasonable efforts to obtain all 
of the Veteran's VA treatment records and 
progress reports, from the VAMC in Oklahoma 
City.  The Veteran specifically identified 
having continuing treatment at this 
facility from May 2009 for both shoulder 
disorders.  If no records are available, 
the claims folder must indicate this fact 
and the Veteran should be sent a letter 
advising him that such records were 
unavailable and that he should submit any 
pertinent medical records in his possession 
to VA.  

2.  Review any additional records received, 
and if they suggest further development 
regarding the claims, arrange for such 
development.

3.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2009); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following completion of the above, the 
claims should be readjudicated.  If any 
benefit sought is not granted in full, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


